107 F.3d 878
79 A.F.T.R.2d 97-1377
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Donald C. COMO;  Stella Como;  David M. Pierce;  Robert G.Egge;  Aura Garcia, Defendants-Appellees.
No. 95-56388.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 7, 1997.Decided Feb. 25, 1997.

1
Before:  BEEZER and KOZINSKI, Circuit Judges, and INGRAM,* District Judge.


2
MEMORANDUM**


3
United States appeals from grant of summary judgment in favor of Defendants, pursuant to which the district court dismissed Appellant's fraudulent conveyance action as barred by the time limited in the extinguishment provision of the California Uniform Fraudulent Transfer Act.


4
Upon de novo review, we REVERSE and REMAND the district court's judgment of dismissal.  This case is substantially indistinguishable from our holding in United States v. Bacon, 82 F.3d 822 (9th Cir.1996) which governs our consideration of this case and compels reversal.


5
Appellees would distinguish Bacon because of their contention that if the California Fraudulent Conveyance Act is the governing statute, as we find it to be, Cal.Civ.Code § 3439.09(c) providing that the Fraudulent Transfer Act extinguishment provision applied "notwithstanding any other provision of law" requires application of the extinguishment provision time limitation, even though the Fraudulent Transfer Act is not the effective statute in this case.


6
To adopt this interpretation would render the provisions of Cal.Civ.Code § 3439.12 providing for prospective application of the Fraudulent Transfer Act nugatory, and we therefore reject the proffered contention.


7
REVERSED and REMANDED for further proceedings in accordance with this Memorandum.



*
 The Honorable William A. Ingram, Senior United States District Judge for the Northern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3